Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements on Form S-8 of our reports dated March13, 2009, relating to the consolidated financial statements of Thomas Weisel Partners Group, Inc., and the effectiveness of Thomas Weisel Partners Group, Inc.’s internal control over financial reporting, appearing in or incorporated by reference in the Annual Report on Form 10-K of Thomas Weisel Partners Group, Inc. for the year ended December31, 2008. Filed on Form S-8: Registration Statement No. 333-155236 Thomas Weisel Partners Group, Inc. Second Amended and Restated Equity Incentive Plan Registration Statement No. 333-145352 Thomas Weisel Partners Group, Inc. Amended and Restated Equity Incentive Plan Registration Statement No. 333-131509 Thomas Weisel Partners Group, Inc. Equity Incentive Plan /s/ DELOITTE & TOUCHE LLP San Francisco, California March16,
